DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) received on Aug. 15, 2021 and Jan. 09, 2022 have been considered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghav (US Pub: 20180063675). 	Regarding claim 1, Raghav teaches: An information processing apparatus comprising: a processor configured to: transmit a first message to a chat with a user [fig. 7: 705]; receive a user response to the first message, wherein the user response indicates selection from among a plurality of candidates presented to the user [fig. 7: 707/709, 711, 713, and 715], wherein the plurality of candidates are determined based on a location of the user [p0067, p0068]; and transmit a second message to the chat, .
Claim 16 has been analyzed and rejected with regard to claim 1 and in accordance with Raghav’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute information processing [p0075].  

Claim 17 has been analyzed and rejected with regard to claim 1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and in further view of Minezawa (US Pub: 2016/0301543). 	Regarding claim 2, Raghav does not specify devices for candidates.  In the same field of endeavor, Minezawa et al further teaches: The information processing apparatus according to claim 1, wherein the plurality of candidates are devices determined to be in a predetermined positional relationship with the user, and wherein the processor is configured to transmit an instruction to one or more devices indicated .  
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and in further view of Choi (US Pub: 2013/0252569). 	Regarding clam 3, Raghav does not disclose a linkage function.  In the same field of endeavor, Choi teaches: The information processing apparatus according to claim 1, wherein the plurality of candidates are functions, and wherein the processor is configured to: specify, in a case where the user response indicates two or more functions, a linkage function using the two or more functions; and determine to include information about the linkage function in the second message [figs. 8: Is today colder than yesterday; fig. 10: Today is colder than yesterday by 4 degrees. (A linkage function is used to figure out that today is colder using multiple functions in terms of storing yesterday’s temperature, recording today’s temperature, calculating temperature difference between today and yesterday, and determining whether it is colder or hotter based on the difference.)].  Therefore, given Choi’s disclosure on information about a linkage function using multiple functions, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to use chatbot to perform a linkage function using multiple function .
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and in further view of Young et al (KR Pub: 20130033879). 	Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Raghav does not process files.  In the same field of endeavor, Young et al teaches: The information processing apparatus according to claim 1, wherein the plurality of candidates are files, and wherein the processor is configured to transmit an instruction to process one or more files indicated by the user response [page 5: p01, 03-05, and 07].  Therefore, given Young et al’s prescription on chatting with a printer as a chat partner for selecting a file for processing on a chat window, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to instruct a chat partner to process a selected file for various functionalities per design choice.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and in further view of Kim et al (US Pub: 2015/0147048). 	Regarding claim 5, Raghav does not require user to move an element from one area to another for selection.  In the same field of endeavor, Kim et al teaches: The information processing apparatus according to claim 1, wherein the plurality of candidates are presented to the user by displaying selectable user interface elements representing the plurality of candidates, and wherein the selection is made by the user moving one or more user interface elements from a first area presenting the plurality of .
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and in further view of Jeon et al (US Pub: 2016/0334943). 	Regarding claim 6, Raghav does not teach scrolling candidates in a horizontal direction.  In the same field of endeavor, Jeon et al teaches: The information processing apparatus according to claim 1, wherein the plurality of candidates are scrollable by a user operation in a horizontal direction [fig. 4: A2, p0109-p0112].  Therefore, given Jeon et al’s illustration on scrolling candidates in a horizonal direction for displaying and selection, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to make the candidates scrollable in a horizontal direction for selection based on design preference.
11.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Minezawa (US Pub: 2016/0301543); and in further view of Kim et al (US Pub: 2015/0147048). 	Regarding claim 7, the rationale applied to the rejection of claim 2 has been Regarding claim 8, the rationale applied to the rejection of claim 7 has been incorporated herein.  Kim further teaches: The information processing apparatus according to claim 7, wherein the selection is made by the user dragging the one or more user interface elements from the first area and dropping the one or more user interface elements in the second area [fig. 5: 520, p0119].
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Minezawa (US Pub: 2016/0301543); and in further view of Jeon et al (US Pub: 2016/0334943). 	Regarding claim 9, the rationale applied to the rejection of claim 2 has been .
13.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Choi (US Pub: 2013/0252569); and in further view of Kim et al (US Pub: 2015/0147048). 	Regarding claim 10, the rationale applied to the rejection of claim 3 has been incorporated herein.  Raghav in view of Choi does not require user to move an element from one area to another for selection.  In the same field of endeavor, Kim et al teaches:  The information processing apparatus according to claim 3, wherein the plurality of candidates are presented to the user by displaying selectable user interface elements representing the plurality of candidates, and wherein the selection is made by the user moving one or more user interface elements from a first area presenting the plurality of candidates to a second area that is distinct from the first area [fig. 5: 520, p0119].  Therefore, given Kim et al’s illustration on moving an element from one area to another for selection, it would have been obvious for an ordinary skilled in the art before the .
Regarding claim 11, the rationale applied to the rejection of claim 10 has been incorporated herein.  Kim further teaches: The information processing apparatus according to claim 10, wherein the selection is made by the user dragging the one or more user interface elements from the first area and dropping the one or more user interface elements in the second area [fig. 5: 520, p0119].
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Choi (US Pub: 2013/0252569); and in further view of Jeon et al (US Pub: 2016/0334943).
 	Regarding claim 12, the rationale applied to the rejection of claim 3 has been incorporated herein.  Raghav in view of Choi does not teach scrolling candidates in a horizontal direction.  In the same field of endeavor, Jeon et al teaches: The information processing apparatus according to claim 3, wherein the plurality of candidates are scrollable by a user operation in a horizontal direction [fig. 4: A2, p0109-p0112].  Therefore, given Jeon et al’s illustration on scrolling candidates in a horizonal direction for displaying and selection, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to make the candidates scrollable in a horizontal direction for selection based on design preference.
15.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Young et al (KR Pub: 20130033879); and in further view of Kim et al (US Pub: 2015/0147048). 	Regarding claim 13, the rationale applied to the rejection of claim 4 has been incorporated herein.  Raghav in view of Young does not require user to move an element from one area to another for selection.  In the same field of endeavor, Kim et al teaches: The information processing apparatus according to claim 4, wherein the plurality of candidates are presented to the user by displaying selectable user interface elements representing the plurality of candidates, and wherein the selection is made by the user moving one or more user interface elements corresponding to the one or more candidates from a first area presenting the plurality of candidates to a second area that is distinct from the first area [fig. 5: 520, p0119].  Therefore, given Kim et al’s illustration on moving an element from one area to another for selection, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to allow user to move an element from one area to anther for selection for differentiation and indication purpose. 	Regarding claim 14, the rationale applied to the rejection of claim 13 has been incorporated herein.  Kim et al further teaches: The information processing apparatus according to claim 13, wherein the selection is made by the user dragging the one or more user interface elements from the first area and dropping the one or more user interface elements in the second area [fig. 5: 520, p0119].
16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Young et al (KR Pub: 20130033879) and in further view of Jeon et al (US Pub: 2016/0334943).
Regarding claim 15, the rationale applied to the rejection of claim 4 has been incorporated herein.  Raghav in view of Young et al does not teach scrolling candidates in a horizontal direction.  In the same field of endeavor, Jeon et al teaches: The information processing apparatus according to claim 3, wherein the plurality of candidates are scrollable by a user operation in a horizontal direction [fig. 4: A2, p0109-p0112].  Therefore, given Jeon et al’s illustration on scrolling candidates in a horizonal direction for displaying and selection, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to make the candidates scrollable in a horizontal direction for selection based on design preference.
Contact
17.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674